Citation Nr: 0925594	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-24 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to service connection for frostbite of the 
feet.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for left neural 
foraminal encroachment as secondary to degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to 
December 1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for low back pain, frostbite 
of the feet, sinusitis and left neural foraminal 
encroachment.

The Board notes that the Veteran's representative submitted a 
statement to the Board in March 2009 requesting 100 percent 
ratings for all service-connected conditions and the earliest 
possible effective dates.  The Veteran is currently only 
service-connected for nasal fracture at zero percent 
disabling.  The matter is referred to the RO for any 
clarification or development deemed appropriate.  

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Probative evidence of a nexus between degenerative disc 
disease of the lumbosacral spine and active military service 
is not of record. 

2.  Competent medical evidence of frostbite of the feet is 
not of record. 

3.  Probative evidence of a nexus between left neural 
foraminal encroachment and active military service, or any 
service-connected disability is not of record. 


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbosacral spine was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).

2.  Frostbite of the feet was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  Left neural foraminal encroachment was not incurred in or 
aggravated by active military service, nor was it caused by 
or proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

It is also noted that service connection may be granted for a 
disability which is proximately due to and/or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).  The benefit of the doubt rule is inapplicable 
when the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

II.  Analysis 

Degenerative Disc Disease of the Lumbosacral Spine

The Veteran asserts that he is entitled to service connection 
for a lumbosacral spine disability due to an in-service 
injury.  The Veteran maintains that he was in a jeep accident 
in 1975 and injured his head, shoulder and back.  See DRO 
hearing transcript.  The Veteran has a current lumbosacral 
spine disability.  

The Veteran's service entrance examination in November 1973, 
showed no pre-existing back injuries.  A review of the 
Veteran's service treatment records show treatment in June 
1975 for injuries sustained in a jeep accident.  The records 
show that the Veteran injured his neck, head and right 
shoulder.  The Veteran made no complaints regarding his 
lumbosacral spine, nor where any problems with the Veteran's 
lumbosacral spine documented.  A November 1975 examination 
showed no complaints or findings of back pain and the 
examiner noted no significant medical problems.  The Veteran 
also indicated that he had no change in his medical condition 
at the time of his separation from service.

The first treatment for low back pain is dated in September 
2000.  The Veteran presented for back pain, not exacerbated 
by a recent injury, and noted a prior back injury.  The 
Veteran did not elaborate on when this injury was incurred.

Subsequent medical records present complaints of low back 
pain, with no complaints of a prior injury.  December 2003 
treatment records show that the Veteran presented for low 
back pain radiating to his left leg, which began "after his 
flu shot."  The examiner noted that the Veteran had 
experienced no falls and no trauma.  February 2004 treatment 
records show complaints of lumbosacral spine pain and the 
Veteran denied any history of an injury to his lumbar spine.  
The examiner diagnosed mild broad based posterior disc bulge 
at the L4/L5 level and moderate left paracentral disc 
protrusion which encroaches on the left neural foramen.  
March 2004 treatment records also show that the Veteran 
denied any history of an injury to his back.  He stated that 
his back began to hurt in December, subsided, and then began 
to hurt again with no precipitating event.  In November 2004, 
the Veteran received an L5/S1 microdiscectomy.  The treatment 
records show that the Veteran was actively employed as a 
construction worker until his back surgery in November 2004.  
In May 2005, the Veteran fell off a ladder on his left side 
and re-injured his back.  He reported that his back pain had 
been stable since his surgery and did not worsen as a result 
of the fall.  September 2005 medical records show an MRI of 
the lumbosacral spine, showing disc protrusion at L5-S1 and 
compression of the S1 nerve.  November 2005 medical records 
show that the Veteran presented for recurring low back pain.

A review of the Veteran's medical records show that service 
connection is not warranted for degenerative disc disease of 
the lumbosacral spine.  While the service treatment records 
note that the Veteran was in a motor vehicle accident, no 
complaints were made regarding the Veteran's back.  
Furthermore, the Veteran was seen for injuries to his neck 
and shoulder as a result of the accident, not for his back.  
The earliest complaints of back pain are in 2000, about 25 
years after the Veteran's separation from service.  The fact 
that there was no record of any complaint, let alone 
treatment, involving the Veteran's condition for many years 
is significant.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints).  Furthermore, as the 
Veteran did not present with arthritis within a year of his 
separation from service, the presumptive regulations are not 
for application.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

There is no medical evidence supporting a finding of service 
connection.  The only evidence to support the Veteran's 
contentions is his own testimony.  The Board has carefully 
considered the Veteran's claim.  With respect to the 
Veteran's own contentions, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the Veteran is not competent to state he has a 
disability related to an injury in service.  Most 
importantly, the Veteran has failed to provide any medical 
evidence of a disability related to service, while treatment 
records provide evidence against the claim.  

Accordingly, the preponderance of the evidence is against the 
claim of service connection for a lumbosacral spine 
disability and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 

Frostbite of the Feet

The Veteran asserts that he is entitled to service connection 
for frostbite of his feet.  
The Veteran asserts that he received a diagnosis of frostbite 
in 1974 after being in temperature that was below freezing.  
He states that he could not walk on his feet and was given 
five days off duty.  The Veteran does not recall receiving 
treatment for frostbite post-service.  His medical records do 
not show any indications of treatment for frostbite. 

The Veteran's service entrance examination in November 1973 
noted no pre-existing problems with the Veteran's feet.  A 
review of the Veteran's service treatment records shows that 
in May 1974 the Veteran complained of painful feet with 
prolonged walking or standing, problems he reported beginning 
during basic training.  The examiner noted calluses on the 
Veteran's feet and ordered a reduction of the calluses.  The 
examiner also indicated scaling or peeling of the skin.  
February 1975 treatment records show the Veteran complained 
of pain in his toe and was instructed to place ice or heat on 
the tender area.   The Veteran's November 1975 separation 
examination showed no complaints regarding the Veteran's feet 
and the examiner indicated that he was in good health.  

Post service treatment records dated in February and March 
2004, show that the Veteran experienced numbness and tingling 
in his left foot.  April 2005 treatment records show that the 
Veteran had tenderness on the bottom of his feet.  He 
described numbness in his toes and feet beginning after his 
low back surgery in November 2004.  The examiner discussed 
diabetic footwear with the Veteran, as the Veteran suffers 
from diabetes.  

May 2005 records show that the Veteran had degenerative joint 
disease in his left foot with an otherwise unremarkable 
examination.  No mention was made of frostbite or of 
residuals of frostbite.  In November 2005, the Veteran 
received a foot examination; he made no complaints of foot 
pain and there were no skin breaks, deformity, trauma, pallor 
on elevation or extensive calluses.  The sensory examination 
was within normal limits.  

The Veteran's treatment records are absent for any reference 
to frostbite, either in service or post service.  The 
Veteran's service treatment records show no indication of 
frostbite as the cause of the Veteran's complaints.  In 
addition, there is no evidence to support the Veteran's 
contentions that he was taken off duty as a result of his 
complaints.  Furthermore, while post service records show 
treatment for the Veteran's feet, the treatment does not 
appear to be for frostbite or for residuals of frostbite.  
The Veteran indicated that the onset of his foot pain began 
after his back surgery and did not associate his pain with 
any service incurred frostbite.  Furthermore, the Veteran did 
not seek treatment for his feet until 2004, almost 30 years 
after his separation from service.  The fact that there was 
no record of any complaint, let alone treatment, involving 
the Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

While cognizant of the Veteran's contentions, the Board notes 
that there is no current diagnosis of frostbite.  
Accordingly, the claim must fail.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has carefully considered the Veteran's claims.  
However, as discussed above, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The determination of 
frostbite is "medical in nature" and is not capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 
The Veteran is not competent in this instance to state he has 
a disability and then relate that disability to service.  
Most importantly, the Veteran has failed to provide any 
medical evidence of a current disability related to 
frostbite.

Accordingly, the preponderance of the evidence is against the 
claim of service connection for frostbite of the feet and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

Left Neural Foramina Encroachment as Secondary to 
Degenerative Disc Disease of the Lumbosacral Spine

The Veteran asserts that he is entitled to service connection 
for left neural foraminal encroachment as secondary to his 
low back disability.  The Veteran asserts that his left leg 
disability was diagnosed concurrently with his back 
disability.  

As discussed above, the Veteran is not currently service-
connected for a back disability.  Secondary service 
connection may only be granted if service connection is 
already in effect for another condition.  See 38 C.F.R. § 
3.310 (2008).  As service connection is not in effect for a 
low back disability the claim for service connection on a 
secondary basis must be denied as a matter of law.

While the Veteran has not contended that he incurred his 
neural foraminal encroachment while in service, his claim 
will still be evaluated on a direct basis.  In this regard, 
the competent and credible evidence weighs against the 
Veteran's claim.

The Veteran's entrance examination shows no neurological 
findings and no complaints or findings regarding the 
Veteran's legs.  Throughout the Veteran's service from 
November 1973 to December 1975, there were no complaints 
regarding the Veteran's left leg.  The Veteran's November 
1975 separation examination also made no notations of any 
problems with the Veteran's left leg.

Post service treatment records show that that the first 
complaints regarding the Veteran's left leg are in December 
2003 when the Veteran complained of radiating pain in his 
left leg.  February 2004 records reiterate the onset of the 
Veteran's left leg pain beginning in December 2003.  The 
Veteran received a diagnosis of left neural foraminal 
encroachment subsequent to his back surgery in November 2004.  
November 2005 records show recurrent radiating pain in the 
Veteran's left leg due to his back surgery.  In May 2005, the 
Veteran fell off a ladder onto the left side of his body.

Here, there is no evidence of an in-service injury.  The 
first complaints regarding leg pain are in December 2003, 
over 25 years after the Veteran's separation from service.  
There is no medical evidence of record linking the Veteran's 
leg disability with his service.  The Veteran himself has not 
asserted that he injured his leg in service.  

Because service connection on a secondary basis is denied as 
a matter of law and as there is no credible evidence that 
links the Veteran's current left leg disability with his 
service, the evidence is against the Veteran's claim and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  The claim is denied. 

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in March 2004, prior to the 
initial adjudication of the claims.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of March 2004 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  He was also told to 
submit any medical records or evidence in his possession that 
pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the Veteran's service), the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in a March 2007 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the Veteran is not 
prejudiced, because he had a meaningful opportunity to 
participate effectively in the processing of his claims.  The 
Veteran's claim was readjudicated in June 2005, December 2005 
and November 2006.  Further, as discussed in detail above, a 
preponderance of the evidence is against the claims for 
service connection, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the Veteran for the Board to decide this 
appeal.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA treatment records.

The Board also acknowledges that the Veteran was not examined 
for the purpose of addressing his service connection claims 
for a lumbosacral disability, frostbite and left neural 
foraminal encroachment; however, given the facts of this case 
a VA examination is not required.  VA's duty to provide a 
medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that a lumbosacral disability, frostbite and left 
neural foraminal encroachment may be associated with service.  
The Board finds that the evidence does not reflect competent 
evidence showing a nexus between service and the Veteran's 
lumbosacral disability and left neural foraminal 
encroachment.  Additionally, a current diagnosis of frostbite 
is not of record.  Thus, the evidence does not warrant the 
conclusion that a remand for an examination and/or opinion is 
necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
Again, the service treatment records provide no basis to 
grant the claims, and in fact provide evidence against the 
claims.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
Veteran's claims hinge on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of an in-service disease or injury, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the Veteran's claimed disabilities would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  The holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Simply stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matters 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claims, VA is not required to provide the 
Veteran with a medical examination absent a showing by the 
Veteran of a current disability and an indication of a causal 
connection between the claimed disabilities and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such is 
not present in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is denied.

Entitlement to service connection for frostbite of the feet 
is denied.

Entitlement to service connection for left neural foraminal 
encroachment as secondary to degenerative disc disease of the 
lumbosacral spine is denied.


REMAND

With respect to the Veteran's claim for service connection 
for sinusitis, the Veteran asserts that he is entitled to 
service connection for sinusitis due to treatment he received 
while in service.  

September 1973 service treatment records show a notation of 
chronic sinusitis and Afrin was prescribed.  Service 
treatment records dated in May 1974, show right frontal or 
maxillary sinus tenderness, swollen boggy nasal mucosa and a 
runny/stuffy nose.  

Post service medical records dated in 2000 show mild 
bilateral ethmoid sinusitis, possibly chronic left maxillary 
sinusitis and minimal mucosal thickening of the maxillary 
sinuses bilaterally and left frontal sinuses.  July 2005 
medical records document complaints of frequent nose bleeds 
and the use of Claritin and antibiotics, providing no relief.  
The Board also notes that service connection for a nasal 
fracture is in effect.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

A VA examination is needed to determine whether the Veteran's 
current disorder is related to service or any event of 
service, or proximately due to or aggravated by any service-
connected disability.  McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a VA examination 
in order to determine the nature and 
etiology of his sinusitis.  The claims 
file and a separate copy of this remand 
must be provided to the examiner for 
review.  The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  
Specifically, the examiner should report 
all current diagnoses and express an 
opinion as to whether (1) it is at least 
as likely as not (a 50 percent or greater 
probability) that sinusitis was incurred 
during service or is otherwise 
etiologically related to service and (2) 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
the Veteran's service-connected nose 
fracture aggravates his sinusitis.  

If the Veteran's nose fracture aggravates 
his sinusitis, the examiner must state to 
what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.  A 
complete rationale must be given for any 
opinion expressed.  If the examiner is 
unable to provide the requested 
opinion(s) without resorting to 
speculation, it should be so stated and a 
discussion of why an opinion cannot be 
reached must be provided.

2.  Provide the Veteran with the 
requisite VCAA notice regarding secondary 
claims for service connection.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the Veteran 
and his representative.  The appropriate 
time within which to respond should be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


